     Case 2:20-cr-00326-JFW Document 53-1 Filed 08/07/20 Page 1 of 2 Page ID #:526



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7        1500 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
 9        Facsimile: (213) 894-6436
          E-mail:    Mack.Jenkins@usdoj.gov
10                   Veronica.Dragalin@usdoj.gov
                     Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                            UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,                No. 2:20-CR-326-JFW

16               Plaintiff,                   [PROPOSED] ORDER SEALING DOCUMENT

17                    v.

18   JOSE HUIZAR,

19               Defendant.

20   For good cause shown, IT IS HEREBY ORDERED THAT:
21           The government’s ex parte application for sealed filing is
22   GRANTED.    The document sought to be filed under seal shall be filed
23   under seal.    The government may produce the underlying document as
24   permitted or required by applicable law.
25

26    DATE                                    HONORABLE JOHN F. WALTER
                                              UNITED STATES DISTRICT JUDGE
27

28
     Case 2:20-cr-00326-JFW Document 53-1 Filed 08/07/20 Page 2 of 2 Page ID #:527



 1   IN CASE OF DENIAL:
 2           The government’s application for sealed filing is DENIED.          The

 3   underlying document shall be returned to the government, without

 4   filing of the document on the clerk’s public docket.

 5

 6

 7    DATE                                     HONORABLE JOHN F. WALTER
                                               UNITED STATES DISTRICT JUDGE
 8
     Presented by:
 9

10    VERONICA DRAGALIN
      Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
